For Immediate Release EXHIBIT 99.1 WSI Industries Reports Fiscal 2015 First Quarter Financial Results December 18, 2014—Minneapolis, MN— WSI Industries, Inc. (Nasdaq: WSCI) today reported sales for its fiscal 2015 first quarter ending November 30, 2014 of $10,098,000, versus the prior year amount of $10,199,000. Net income for the fiscal 2015 first quarter was $167,000 or $.06 per diluted share versus the prior year quarter of $345,000 or $.12 per diluted share. Benjamin Rashleger, president and chief executive officer, commented: “Our fiscal 2015 first quarter sales were down slightly from last year’s first quarter. We experienced a moderate increase in our energy business which was offset by declines in both our aerospace and defense businesses. Our gross margin was down year-over-year due primarily to product mix as well as some production inefficiencies.” Rashleger continued: “Based on our backlog and customer forecasts, we anticipate that sales will increase in the coming quarters, and we are actively ramping up our human resource recruiting efforts in order to meet our upcoming customer requirements. We are also continuing to expand our business development efforts with new customers and opportunities. Our search is focused primarily on the aerospace and automotive industries, although we also are considering other areas that support the diversification of our business portfolio. While our near term sales expectations are strong, we will continue our efforts to grow and diversify our business.” The Company also announced today that its Board of Directors has declared a quarterly dividend of $.04 per share. The dividend will be payable January 20, 2015 to holders of record on January 6, 2015. WSI Industries, Inc. is a leading contract manufacturer that specializes in the machining of complex, high-precision parts for a wide range of industries, including automotive, avionics and aerospace, energy, recreational powersports vehicles, small engines, marine, bioscience and the defense markets. ### For additional information: Benjamin Rashleger (President & CEO) or Paul D. Sheely (CFO) 763-295-9202 The statements included herein which are not historical or current facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Reform Act of 1995. There are certain important factors which could cause actual results to differ materially from those anticipated by some of the statements made herein, including the Company’s ability to retain current programs and obtain additional manufacturing programs, and other factors detailed in the Company’s filings with the Securities and Exchange Commission. WSI INDUSTRIES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) In thousands, except per share amounts First quarter ended November 30, November 24, Net Sales $ 10,098 $ 10,199 Cost of products sold 9,059 8,848 Gross margin 1,039 1,351 Selling and administrative expense 700 700 Interest and other income (2 ) (1 ) Interest and other expense 88 113 Earnings from operations before income taxes 253 539 Income taxes 86 194 Net earnings $ 167 $ 345 Basic earnings per share $ 0.06 $ 0.12 Diluted earnings per share $ 0.06 $ 0.12 Weighted average number of common shares outstanding 2,904 2,892 Weighted average number of dilutive common shares outstanding 2,961 2,950 CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) In thousands November 30, November 24, Assets: Total Current Assets $ 12,982 $ 11,099 Property, Plant, and Equipment, net 12,831 14,756 Intangible Assets, net 2,382 2,386 Total Assets $ 28,195 $ 28,241 Liabilities and Shareholders' Equity: Total current liabilities $ 4,720 $ 4,587 Long-term debt 8,203 9,739 Deferred tax liabilities 2,060 1,516 Shareholders' equity 13,212 12,399 Total Liabilities and Shareholders' Equity $ 28,195 $ 28,241 CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) In thousands November 30, November 24, Cash flows from operating activities (1) $ 436 $ 1,453 Cash used in investing activities ) ) Cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) 820 Cash and cash equivalents at beginning of period 3,233 1,906 Cash and cash equivalents at end of period $ 3,090 $ 2,726 (1) Cash flows from operating activities includes non-cash adjustments for depreciation, deferred taxes and stock option compensation expense of $619 and $809 at November 30, 2014 and November 24, 2013, respectively.
